Citation Nr: 0724554	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  95-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for major depression with 
psychotic features for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1978.  He died in March 1992.  The appellant is the veteran's 
father and personal representative of the veteran's estate.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in which entitlement to service connection 
for major depression with psychotic features for the purpose 
of accrued benefits was denied.

This case has been before the U.S. Court of Appeals for 
Veterans Claims (Court) on two occasions.  

In January 1992, the veteran filed a claim for service 
connection for a herniated disc and headaches.  In addition, 
the veteran stated he was under treatment for depression, and 
that he had tried to commit suicide due to chronic pain.  In 
February 1992, the veteran submitted a second claim for 
depression, as secondary to the chronic pain he experienced 
from his cervical spine and headache disabilities.

The RO ultimately granted his claims for service connection 
for herniated nucleus pulposus of the cervical spine, and for 
muscle contraction headaches in a March 1992 rating decision, 
effective from December 1991.  Service connection for 
depression, as directly related to active service, was 
denied.  Sadly, the veteran died from self-inflicted carbon 
monoxide poisoning before he was notified of the decision.   

In May 1992, the appellant filed an informal claim for 
several issues, including the cause of the veteran's death.  
In pertinent part, the appellant disagreed with the denial of 
service connection for depression, and reiterated his belief 
that the chronic pain the veteran experienced from his 
service-connected disabilities did, in fact, contribute to 
his depression.  

In June 1992, the RO issued a rating decision granting 
entitlement to service connection for the cause of the 
veteran's death based on evidentiary findings that chronic 
pain resulting from the service-connected cervical spine and 
headache disabilities had caused an increase in his 
depression to the point he had become suicidal.  The RO 
therefore found the service-connected cervical spine and 
headache disabilities were a contributory cause in the 
veteran's death.

In March 1993, the appellant filed a notice of disagreement 
as to the effective date assigned the service connected 
cervical spine and headache disabilities in the March 1992 
rating decision.  The RO issued a statement of the case (SOC) 
in January 1995 as to the issue of an earlier effective date, 
and the appellant perfected his appeal the following month.

In a July 1997 remand, the Board noted that the appellant 
had, in essence, argued clear and unmistakable error (CUE) in 
an April 1979 rating decision in which service connection for 
disabilities, to include a chronic disability of the neck and 
shoulder, were denied.  The Board remanded the issue of an 
earlier effective date for the grant of service connection 
for cervical spine and headache disabilities, as inextricably 
intertwined with the unadjudicated issue of CUE in the 
previous 1979 decision.  The Board further remanded the issue 
of service connection for depression, for the purpose of 
accrued benefits, under Manlincon v. West, 12 Vet. App. 238 
(1999), for issuance of an SOC.  In January 1998, the RO 
issued an SOC on the issue of service connection for 
depression, continuing the denial of accrued benefits.  The 
appellant perfected his appeal in February 1998.  In 
September 1998, the RO issued a rating decision denying a 
finding of CUE in the 1979 rating decision.  The appellant 
submitted a notice of disagreement in October 1998.

In a July 1999 decision, the Board denied service connection 
for major depression with psychotic features, for the 
purposes of accrued benefits.  In its analysis, the Board 
considered secondary service connection.  The decision 
further denied entitlement to an earlier effective date for 
the grant of service connection for herniated nucleus 
pulposus of the cervical spine and muscle contraction 
headaches.  In the introduction to the decision, the Board 
noted that it had been improper to refer the claim for CUE in 
the 1979 decision, as the claim was not pending at the time 
of the veteran's death.  See Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  In any event, the Board observed, the 
issue had not yet been perfected for appeal and was therefore 
not before it.

The appellant appealed this decision to the Court.  In April 
2001, the Court vacated the July 1999 decision and remanded 
it for adjudication consistent with a motion by VA General 
Counsel.  Among other things, the motion required that 
adjudication as to the threshold question of whether the 
appellant possessed the requisite standing for entitlement to 
accrued benefits (either as a dependent parent or as a 
representative of the deceased veteran's estate) be developed 
and adjudicated.  Moreover, notwithstanding Jones, supra, the 
Secretary pointed out that, because the appellant had filed a 
notice of disagreement as to the September 1998 rating 
decision denying a finding of CUE in the 1979 rating 
decision, remand under Manlincon, supra, was necessary.  
Concerning the issue of service connection for depression 
with psychotic features, for the purposes of accrued 
benefits, the motion indicated that appropriate notice under 
the Veteran's Claims Assistance Act (VCAA) was not provided.  
In September 2001, the Board issued a remand complying with 
these terms.

In December 2001, the RO issued a supplemental SOC (SSOC) 
finding that the claimant had not established status as a 
dependent parent but had met the criteria for status under 
38 C.F.R. § 3.1000(a)(4) as the person who bore the expense 
of the veteran's last sickness or burial.  In April 2002, the 
RO issued an SSOC as to the issue of CUE in the 1979 rating 
decision.  The veteran perfected his appeal as to the issue 
of CUE in the 1979 rating decision in June 2002.

In August 2002, the Board issued a decision which, in the 
first instance, agreed with the RO's finding that the 
appellant had legal standing to claim accrued benefits based 
on the fact that he paid the expenses of the veteran's last 
sickness and burial.  In the second instance, the decision 
denied entitlement to an earlier effective date for the grant 
of service connection for herniated nucleus pulposus of the 
cervical spine and muscle contraction headaches, and CUE in 
the 1979 decision that denied service connection for chronic 
disabilities of the neck and shoulder.  In both issues, the 
Board found that the claims lacked legal merit because 
neither claim was pending at the time of the veteran's death.  
Finally, the decision denied entitlement to service 
connection for depression, for the purposes of accrued 
benefits, on both direct and secondary bases.

The appellant appealed this decision to the Court.  In March 
2006, the Court issued a decision that affirmed the denial of 
the claims for an earlier effective date for the award of 
service connection for cervical spine and headache 
disabilities, and the denial of CUE.  However, the Court 
vacated that part of the decision that denied service 
connection for psychiatric disorder, and remanded this issue 
for readjudication, to include proper notification.

Accordingly, the Board issued a remand in October 2006 
concerning the claim for service connection for major 
depression with psychotic features, for the purposes of 
accrued benefits, directing that the RO comply with all 
required notification and development actions.





FINDINGS OF FACT

1.  The veteran died in March 1992.

2.  The Certificate of Death shows that the immediate cause 
of the veteran's death was asphyxia due to self-inflicted 
carbon monoxide poisoning.

3.  At the time of the veteran's death, service connection 
for herniated nucleus pulposus (HNP) of the cervical spine, 
and muscle contraction headaches was in effect, evaluated as 
20 percent and 10 percent disabling, respectively, effective 
in December 1991.  A claim for service connection for 
depression with psychotic features remained pending.

4. The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

5.  The medical evidence establishes that depression with 
psychotic features is causally related to the service 
connected cervical spine and headache disabilities.


CONCLUSION OF LAW

The criteria for service connection for depression with 
psychotic features for accrued benefits purposes have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable actions taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the appellant.

Service Connection for Depression with Psychotic Features, as 
Secondary
to the Service-Connected Cervical Spine and Headache 
Disabilities
for the Purpose of Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, 
the appellant's claim for accrued benefits was received 
within one year of the veteran's death.

An individual entitled to accrued benefits may be paid 
periodic monetary benefits to which a veteran was entitled at 
the time of his death based on evidence in the file at the 
time of his death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision. 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

At the time of his death, the veteran had a claim pending for 
service connection for depression with psychotic features.

An accrued benefits claim is derivative of, and separate 
from, the veteran's claims. See Zevalkink v. Brown, 6 Vet. 
App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 
1996).  Thus, in the adjudication of a claim for accrued 
benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In a claim for accrued benefits, generally, only evidence 
contained in the claims file at the time of the veteran's 
death may be considered. 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  However, service department and certain VA medical 
records are considered as being constructively in the claims 
file at the date of death although they may not physically be 
in there until after that date.  Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993).  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110, 1131. Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service. 
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service. See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

At the time of his death in March 1992, the veteran had a 
pending claim for entitlement to service connection for 
depression.  The appellant argues, in the veteran's stead, 
that the claim be granted for the purposes of accrued 
benefits.

The record reflects that the veteran was service connected 
for herniated nucleus pulposus of the cervical spine and for 
muscle contraction headaches in a March 1992 rating decision, 
effective in December 1991.  In addition, service connection 
for the cause of the veteran's death has been granted due to 
evidentiary findings that chronic pain from the service 
connected cervical spine and headache disabilities aggravated 
the veteran's depression, thus contributing to his death by 
suicide.  

In aggregate, these records show an onset of somatic problems 
in January 1990 requiring treatment.  No physical diagnosis 
was initially found for the veteran's complaints and 
psychiatric evaluation was recommended.  Initial assessments 
were of an adjustment disorder.  In May 1991, the veteran was 
again evaluated psychiatrically, at which time he expressed 
suicidal and homicidal ideation. He was diagnosed with major 
depression, recurrent, and was found to manifest 
temporomandibular joint pain, sinusitis, and cervical pain.  
Ongoing evaluation observed a chronic characterologic 
depression of a long history, with onset sometime in 
childhood, superimposed by biological major depression, 
symptoms of which appeared to wax and wane and to exacerbate 
the veteran's somatic problems.  In October and November 
1991, it was noted that the veteran's symptoms of depression 
had increased in the context of multiple stressors, including 
chronic pain which has not responded to outpatient medical 
treatment and the loss of his job.  

In December 1991, the veteran underwent surgery for his 
sinuses.  However, he continued to have headaches, and was 
diagnosed with chronic cervical myalgia secondary to myositis 
or fibrositis.   In March 1992, he committed suicide. 
Where a service-connected disability aggravates a nonservice-
connected condition, service connection may be granted.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When the evidence of record at the time of the veteran's 
death is viewed in the light most favorable to the veteran, 
the medical evidence supports a finding that the service-
connected cervical spine and headache disabilities aggravated 
the veteran's psychiatric condition, causing an increase in 
depression such that he ultimately saw suicide as his only 
solution.  

There is no evidence of record that the service-connected 
cervical spine and headache disabilities did not aggravate 
the veteran's psychiatric condition.

Service connection for depression, as secondary to the 
service-connected herniated nucleus pulposus of the cervical 
spine and muscular contraction headaches, for the purposes of 
accrued benefits, is warranted.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a depression with psychotic features, 
for the purposes of accrued benefits, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


